                                  Case 1:20-cv-00374-NONE-BAM Document 15 Filed 08/10/20 Page 1 of 4

                              1   NICOLE S. HEALY (SBN 157417)
                                  ROPERS MAJESKI PC
                              2   1001 Marshall Street, 5th Floor
                                  Redwood City, CA 94063
                              3   Telephone:    650.364.8200
                                  Facsimile:    650.780.1701
                              4   Email:        nicole.healy@ropers.com

                              5   Attorneys for Defendant
                                  ELBOW RIVER MARKETING LTD.
                              6

                              7

                              8                                  UNITED STATES DISTRICT COURT

                              9                                  EASTERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      Redwood City




                             11   HELLENIC PETROLEUM, LLC,                            Case No. 1:20-CV-00374-NONE-BAM
                             12                     Plaintiff,                        STIPULATION AND
                                                                                      ORDER TO EXTEND DEFENDANT’S
                             13          v.                                           TIME TO RESPOND TO SECOND
                                                                                      AMENDED COMPLAINT AND TO
                             14   ELBOW RIVER MARKETING, LTD.,                        SET BRIEFING SCHEDULE; AND
                                                                                      CONTINUE MANDATORY
                             15                     Defendant.                        SCHEDULING CONFERENCE
                             16                                                       Date Action Filed: February 19, 2019
                             17

                             18          Plaintiff Hellenic Petroleum, LLC (“Hellenic”) and Defendant Elbow River Marketing

                             19   Ltd. (“Elbow River”), by and through their respective counsel of record, hereby stipulate and

                             20   agree (1) to extend the time for Elbow River to respond to the Second Amended Complaint and to

                             21   the following schedule for any Opposition and Reply to a Motion to Dismiss that Complaint; and

                             22   (2) to continue for an additional 60 days the Mandatory Scheduling Conference currently

                             23   scheduled for August 19, 2020 at 9:30 a.m. in courtroom 8 of the above-captioned Court before

                             24   the Hon. Barbara A. McAuliffe, U.S. Magistrate Judge, as set forth herein below:

                             25          1.      WHEREAS, on or about January 27, 2020, Plaintiff Hellenic filed a First

                             26   Amended complaint in the Superior Court for Stanislaus County;

                             27          2.      WHEREAS, on or about March 11, 2020, Defendant Elbow River removed this

                             28   action from the Superior Court for Stanislaus County to this Court;
                                                                                               STIPULATION AND PROPOSED ORDER TO
                                                                                                    EXTEND TIME TO RESPOND TO SAC
                                                                                                         NO 1:20-CV-00374-NONE-BAM
                                  Case 1:20-cv-00374-NONE-BAM Document 15 Filed 08/10/20 Page 2 of 4

                              1           3.     WHEREAS, pursuant to Section II of the Court’s Standing Order on civil law and

                              2   motion, counsel for Hellenic and Elbow River began meeting and conferring regarding Hellenic’s

                              3   First Amended Complaint and Elbow River’s intent to file a Motion to dismiss pursuant to FRCP

                              4   12(b)(6);

                              5           4.     WHEREAS, on April 13, 2020, the Court entered a stipulation between the parties

                              6   granting Hellenic leave to file a Second Amended Complaint on or before May 4, 2020;

                              7           5.     WHEREAS, the parties, through their counsel, diligently engaged in good faith

                              8   settlement discussions for the purpose of resolving this case, and in an effort to reduce the

                              9   attorney’s fees incurred by the parties while they engaged in such settlement discussions, and in
A Professional Corporation




                             10   order to promote a global resolution and settlement of the case, on June 10, 2020, the parties filed
      Redwood City




                             11   a second Stipulation extending Hellenic’s deadline to file a Second Amended Complaint to

                             12   June 19, 2020, and giving Elbow River 45 days to file a responsive pleading to the Second

                             13   Amended Complaint;

                             14           6.     WHEREAS, on June 15, 2020, the Court entered an Order granting the Stipulation

                             15   filed on June 10, 2020, which extended Hellenic’s deadline to file a Second Amended Complaint

                             16   to June 19, 2020, and granted Elbow River 45 days to file its responsive pleading;

                             17           7.     WHEREAS, thereafter, Hellenic filed its Second Amended Complaint on June 26,

                             18   2020;

                             19           8.     WHEREAS, pursuant to Section II of the Court’s Standing Order on civil law and

                             20   motion, counsel for Hellenic and Elbow River began meeting and conferring regarding Hellenic’s
                             21   Second Amended Complaint and Elbow River’s intent to file a Motion to dismiss pursuant to

                             22   FRCP 12(b)(6) and 9(b), and to strike allegations concerning punitive damages pursuant to FRCP

                             23   12(f), and the Parties have agreed that Elbow River shall have additional time to respond to the

                             24   Second Amended Complaint;

                             25           9.     WHEREAS, in light of the extended deadline to file the Second Amended

                             26   Complaint and the corresponding extension of time for Elbow River to file its responsive
                             27   pleading, and in an effort to promote judicial economy and judicial efficiency in connection with

                             28   the case management of the case, the parties believe that the Mandatory Scheduling Conference
                                                                                              STIPULATION AND ORDER TO EXTEND TIME
                                                                                  -2-                              TO RESPOND TO SAC
                                                                                                          NO. 1:20-CV-00374-NONE-BAM
                                  Case 1:20-cv-00374-NONE-BAM Document 15 Filed 08/10/20 Page 3 of 4

                              1   should be continued to a date after Elbow River’s Motion to Dismiss the Second Amended

                              2   Complaint is fully briefed.

                              3          10.     NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by the

                              4   parties through their respective counsel, and subject to the Order of the Court, that Elbow River

                              5   shall have until September 3, 2020 to file its Motion to Dismiss the Second Amended Complaint;

                              6   Hellenic shall have until September 28, 2020 to file an Opposition; and Elbow River shall have

                              7   until October 15, 2020 to file a Reply.

                              8          11.     NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by the

                              9   parties through their respective counsel, and subject to the Order of the Court, that the Mandatory
A Professional Corporation




                             10   Scheduling Conference currently scheduled for August 19, 2020 at 9:30 a.m. in courtroom 8 be
      Redwood City




                             11   continued to October 21, 2020 at 9:30 a.m. in courtroom 8, or to another date and time that the

                             12   Court is available to hear this matter.

                             13      IT IS SO STIPULATED.

                             14   Dated: August 7, 2020                              ROPERS MAJESKI, PC
                             15
                                                                                     By: /s/ Nicole S. Healy
                             16                                                         NICOLE S. HEALY
                                                                                        Attorneys for Defendant
                             17                                                         ELBOW RIVER MARKETING LTD
                             18
                                  Dated: August 7, 2020                              McGLINCHEY STAFFORD, PLLC
                             19

                             20                                                      By: /s/ Adam S. Hamburg
                                                                                        BRIAN PAINO
                             21                                                         ADAM S. HAMBURG
                                                                                        Attorneys for Plaintiff
                             22                                                         HELLENIC PETROLEUM, LLC
                             23

                             24

                             25

                             26
                             27

                             28
                                                                                             STIPULATION AND ORDER TO EXTEND TIME
                                                                                 -3-                              TO RESPOND TO SAC
                                                                                                         NO. 1:20-CV-00374-NONE-BAM
                                  Case 1:20-cv-00374-NONE-BAM Document 15 Filed 08/10/20 Page 4 of 4

                              1                                              ORDER
                              2          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation. Elbow River

                              3   shall have until September 3, 2020 to file its Motion to Dismiss the Second Amended Complaint;

                              4   Hellenic shall have until September 28, 2020 to file any Opposition; and Elbow River shall have

                              5   until October 15, 2020 to file a Reply. The Mandatory Scheduling Conference currently

                              6   scheduled for August 19, 2020 at 9:30 a.m. in Courtroom 8, is hereby continued to December 15,

                              7   2020 at 9:00 a.m. in Courtroom 8 (BAM).

                              8
                                  IT IS SO ORDERED.
                              9
A Professional Corporation




                             10      Dated:    August 10, 2020                           /s/ Barbara   A. McAuliffe           _
                                                                                  UNITED STATES MAGISTRATE JUDGE
      Redwood City




                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20
                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28
                                                                                           STIPULATION AND ORDER TO EXTEND TIME
                                                                                -4-                             TO RESPOND TO SAC
                                                                                                       NO. 1:20-CV-00374-NONE-BAM
